United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 05-1081
                                      ___________

United States of America,                  *
                                           *
                     Appellee,             * Appeal from the United States
                                           * District Court for the Eastern
      v.                                   * District of Arkansas.
                                           *
Bradford Lazarski,                         *      [UNPUBLISHED]
                                           *
                     Appellant.            *
                                      ___________

                                 Submitted: December 27, 2005
                                    Filed: January 5, 2006
                                     ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Bradford Lazarski appeals the sentence imposed after Lazarski pleaded guilty
to being a felon in possession of a firearm. Lazarski argues the district court*
erroneously sentenced him as an armed career criminal, because two of the earlier
felony convictions upon which his armed-career-criminal classification was based
were not violent felonies. Having carefully reviewed the record, we conclude the
district court correctly determined the felony convictions in questions were violent
felonies within the meaning of the relevant statute. See 18 U.S.C. § 924(e); United

      *
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
States v. Sprouse, 394 F.3d 578, 580-81 (8th Cir. 2005); United States v. Sun Bear,
307 F.3d 747, 752-53 (8th Cir. 2002), cert. denied, 539 U.S. 916 (2003). Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-